DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-10 and 21-30 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an plasma etching method requiring:
providing a first bias power having a burst pulse different from the first single pulse to concentrate the plasma on the substrate; and providing a second bias power having a second single pulse the same as the first single pulse to accelerate the plasma toward the substrate, in combination with other limitations of the claim.
With regards to claim(s) 21: the prior art fail to disclose a/an plasma etching method requiring:
providing a first bias power having a second pulse that is synchronized with the first pulse; and providing a second bias power having a third pulse that is synchronized with the first and second pulses, wherein: at least one of the first to third pulses has a pulse inclination, at least one of the first to third pulses has an inclined duration and a flat duration, the inclined duration being generated due to the pulse inclination, the flat duration being arranged continuously with the inclined duration, and the inclined duration has a power greater than half a power of the flat duration and less than the power of the flat duration, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-10 and 22-30; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubota US 20200294770 A1 discloses:
With regards to claim 1. (Original) A plasma etching method [0003], comprising: 
providing a source power (61; fig 1) having a first single pulse (PL; fig 3) to an electrostatic chuck (20) in order to generate a plasma [0033] on a substrate (W); 
providing a second bias power (81) having a second single pulse (BV; fig 3) the same as the first single pulse to accelerate the plasma toward the substrate [0056].
Kubota does not disclose
providing a first bias power having a burst pulse different from the first single pulse to concentrate the plasma on the substrate; 

With regards to claim 21. (Original) A plasma etching method [003], comprising: 
providing a source power (61; fig 1) having a first pulse (PL; fig 3); 
providing a second bias power (81) having a third pulse that is synchronized with the first 
Kubota does not disclose
providing a first bias power having a second pulse that is synchronized with the first pulse; and 
wherein: 
at least one of the first to third pulses has a pulse inclination, at least one of the first to third pulses has an inclined duration and a flat duration, the inclined duration being generated due to the pulse inclination, the flat duration being arranged continuously with the inclined duration, and the inclined duration has a power greater than half a power of the flat duration and less than the power of the flat duration.
Kojima US 20090078678 A1; fig 3 and [0045]; discloses a bias voltage accelerating ions in the plasma. 
Iwata US 20130199727 A1 discloses 

    PNG
    media_image1.png
    659
    512
    media_image1.png
    Greyscale

Gu US 10867775 B2

    PNG
    media_image2.png
    632
    411
    media_image2.png
    Greyscale

Tan US 20180204708 A1 [0051]

    PNG
    media_image3.png
    737
    568
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844